          Case 9:20-cv-00106-DLC Document 2 Filed 07/13/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                               MISSOULA DIVISION



  JOSHUA CLARK,
                                                     CV 20-106-M-DLC-KLD
                       Plaintiff,

  vs.                                                 ORDER OF RECUSAL


  STATE FARM FIRE AND
  CASUALTY COMPANY,

                       Defendant.



        I hereby recuse myselffrom all further proceedings in this action. The Clerk

of Court is directed to notify Chief Judge Brian M. Morris ofthis Order for referral

of this case to another Magistrate Judge, if appropriate.

        IT IS ORDERED.


        DATED this 13th day of July, 2020.



                                    Kattileen L. DeSoto
                                    United States Magistrate Judge
